                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: donna.wittig@akerman.com
                                                            7    Attorneys for Deutsche Bank Nat'l Trust Co.
                                                            8
                                                                                             UNITED STATES DISTRICT COURT
                                                            9
                                                                                                    DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:16-cv-00536-MMD-VCF
                                                                 COMPANY AS TRUSTEE FOR THE
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 CERTIFICATEHOLDERS OF IMPAC
AKERMAN LLP




                                                                 SECURED ASSETS CORP, MORTGAGE PASS-               STIPULATION AND ORDER TO
                                                            13                                                     EXTEND THE PARTIES' DEADLINES
                                                                 THROUGH CERTIFICATES, SERIES 2007-1,              TO FILE THEIR REPLIES
                                                            14                                                     SUPPORTING THEIR MOTIONS FOR
                                                                                      Plaintiff,                   SUMMARY JUDGMENT
                                                            15   vs.
                                                                                                                   [ECF NOS. 107, 108]
                                                            16
                                                                 INDEPENDENCE II HOMEOWNERS'
                                                            17   ASSOCIATION; SFR INVESTMENTS POOL 1,              (FIRST REQUEST)
                                                                 LLC; and NEVADA ASSOCIATION SERVICES,
                                                            18   INC.,
                                                                                        Defendants.
                                                            19
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            20   limited liability company,

                                                            21                        Counter/Cross Claimant,
                                                            22   vs.
                                                            23
                                                                 DEUTSCHE BANK NATIONAL TRUST
                                                            24   COMPANY AS TRUSTEE FOR THE
                                                                 CERTIFICATEHOLDERS OF IMPAC
                                                            25   SECURED ASSETS CORP, MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2007-1;
                                                            26   and CAROLINA OSPINA MEDINA, an
                                                            27   individual,

                                                            28                        Counter/Cross Defendants.

                                                                                                               1
                                                                 47789939;1
                                                            1             Deutsche Bank National Trust Company as trustee for the Certificateholders of IMPAC

                                                            2    Secured Assets Corp, Mortgage Pass-Through Certificates, Series 207-1 and SFR Investments Pool

                                                            3    1, LLC stipulate to extending their deadlines to file their replies supporting their motions for

                                                            4    summary judgment, ECF Nos. 107 and 108, for an additional 14 days or until February 25, 2019.

                                                            5             Deutsche Bank and SFR moved for summary judgment on January 7, 2019. (ECF Nos. 107,

                                                            6    108.) They responded to each other's motions on January 28, 2019. (ECF Nos. 109-10.) Their

                                                            7    deadlines to file their replies supporting their motions is February 11, 2019. See L.R. 7-2(b).

                                                            8             The parties stipulate to extending their reply deadlines by fourteen days, from February 11,
                                                            9    2019 to February 25, 2019, to allow additional time to prepare their briefing.
                                                            10            This is the parties' first request to extend their summary judgment briefing deadlines in this
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   case. The parties do not make this request to cause delay or prejudice any party.
                      LAS VEGAS, NEVADA 89134




                                                            12            DATED February 8th, 2019.
AKERMAN LLP




                                                            13
                                                                  AKERMAN LLP                                         KIM GILBERT EBRON
                                                            14

                                                            15    /s/ Donna M. Wittig                                 /s/ Diana S. Ebron
                                                                  MELANIE D. MORGAN, ESQ.                             DIANA S. EBRON, ESQ.
                                                            16    Nevada Bar No. 8215                                 Nevada Bar No. 10580
                                                                  DONNA M. WITTIG, ESQ.
                                                            17    Nevada Bar No. 11015                                JACQUELINE A. GILBERT, ESQ.
                                                                  1635 Village Center Circle, Suite 200               Nevada Bar No. 10593
                                                            18    Las Vegas, Nevada 89134                             KAREN L. HANKS, ESQ.
                                                                  Telephone: (702) 634-5000                           Nevada Bar No. 9578
                                                            19    Attorneys for Deutsche Bank                         7625 Dean Martin Drive, Suite 110
                                                            20                                                        Las Vegas, Nevada 89139

                                                            21                                                        Attorneys for SFR Investments Pool 1, LLC

                                                            22

                                                            23                                                         IT IS SO ORDERED.
                                                            24
                                                                                                                       ______________________________________
                                                            25                                                         UNITED STATES DISTRICT COURT JUDGE

                                                            26                                                                 February 11, 2019
                                                                                                                       DATED:_______________________________
                                                            27

                                                            28

                                                                                                               2
                                                                 47789939;1
